Order, Supreme Court, New York County, entered on November 19, 1976, granting defendant-respondent’s motion for reconsideration and reargument of plaintiff’s motion for summary judgment and dismissal of defendant-respondent’s affirmative defenses and counterclaim and, upon such rehearing, denying plaintiff’s motion for summary judgment, vacating the court’s prior order which granted summary judgment to plaintiff and the judgment entered thereon, unanimously modified, on the law, to limit such vacatur as indicated hereinafter and, as so modified, the order appealed from is affirmed, without costs and without disbursements, for the reasons stated at Special Term. Upon the original motion, in addition to granting summary judgment to plaintiff, Special Term permitted the addition of various party defendants. The order presently appealed from is so worded that it may be construed to mean that such provision pertaining to the joinder of additional parties was also vacated. This was obviously never intended since the application to join additional parties was not opposed. The earlier order of Special Term and the judgment entered thereon are vacated only to the extent that they granted plaintiff’s motion for summary judgment and dismissed the affirmative defenses and counterclaim. Concur—Lupiano, J. P., Capozzoli, Lane, Markewich and Lynch, JJ.